Citation Nr: 0406119	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran had verified service with the New Philippine 
Scouts from May 1946 to February 1949.  He died in January 
1998.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.

In August 2003, the Board denied entitlement to service 
connection for the cause of the veteran's death.  In that 
decision, the Board noted that the appellant had failed to 
appear for a scheduled August 2003 videoconference hearing.

In a letter received by the RO in August 2003, the appellant 
reported that she had not received notice of her scheduled 
hearing until after the date of that hearing had passed.  The 
appellant requested that she be scheduled for a hearing 
before a Veterans Law Judge at the RO.

Thereafter, in October 2003, the appellant presented 
testimony at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing was 
prepared and associated with the claims folder.

In November 2003, the Board vacated its August 2003 decision, 
so that the testimony provided by the appellant at her 
personal hearing could be considered by the Board in the 
adjudication of her appeal.




FINDINGS OF FACT

1.  The veteran died in January 1998.  The certificate of 
death lists the immediate cause of death as septic shock and 
the antecedent cause as pneumonia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case (SOC), and correspondence from the RO, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  In 
particular, the Board notes an evidence development letter 
dated in April 2001 in which the appellant was advised of the 
type of evidence necessary substantiate her claim.  In that 
letter, the appellant was also advised of her and VA's 
responsibilities under VCAA, including what evidence should 
be provided by the appellant and what evidence should be 
provided by VA.

The Board further finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In view of the foregoing, the Board finds that VA has 
satisfied its duty to assist the appellant in apprising her 
as to the evidence needed to substantiate these claims, and 
in obtaining evidence to the extent possible under the 
circumstances, as required by the VCAA.  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

II.  Service connection for the cause of the veteran's death

At the outset of this discussion, the Board notes that the 
only service medical records on file are reports of medical 
examinations conducted for enlistment in May 1946 and for 
separation in February 1946.  It appears that any other 
service medical records that may have once existed were 
apparently destroyed in a fire at the NPRC in St. Louis, 
Missouri, in 1973.  The Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that his death was due to a disability that was 
incurred in or aggravated by service.  

The record reflects that, during his life, the veteran filed 
claims of entitlement to service connection for various 
disabilities, including pulmonary tuberculosis, rheumatic 
heart disease, hypertension, and a urinary condition.  He 
reported that each of these disorders had first developed 
while he was on active duty.  These claims were subsequently 
denied by the RO.  At the time of his death, service 
connection was not in effect for any disabilities.

The private medical records currently associated with the 
claims folder include a certificate from a private physician 
indicating that he had treated the veteran in May 1990 for 
pulmonary tuberculosis with chronic cough, and for 
hypertension.  These records also include a November 1991 
medical report showing that the veteran had been given 
diagnoses of pulmonary tuberculosis, minimally active, and 
hypertension.  Also of record is a November 1997 
roentgenologic report showing that there was evidence of a 
hypertrophic osteoarthritic process of the lumbar vertebrae.

During her October 2003 hearing before the undersigned, the 
appellant testified that she had married in the veteran in 
1965, but that she had known him since they were children.  
She noted that he had been very thin when he was discharged 
from the military, but that she was not aware that he had any 
illnesses at that time.  She also indicated that he had 
experienced three strokes between 1996 and 1998, and that he 
had been coughing and spitting up blood a great deal in the 
final four months of his life.  The appellant also testified 
that she had no further medical records to submit in support 
of her claim.

The Board notes that the service medical records currently 
associated with the claims folder include a report of medical 
examination completed in February 1949 for separation in 
which physical examination of the veteran was found to be 
negative for any defects.  In particular, the Board notes 
that his lungs, chest, and heart were specifically described 
as normal.  It was also noted that, while sitting, the 
veteran's systolic blood pressure was found to be 124, and 
his diastolic pressure was noted to be 72.  While standing, 
his systolic blood pressure was found to be 120, and his 
diastolic pressure was noted to be 96.  In that report, the 
examiner indicated that the veteran had been treated for the 
mumps in 1948, but that there had been no complications and 
no sequelae.  

The veteran died in January 1998.  The certificate of death 
lists the immediate cause of death as septic shock and the 
antecedent cause as pneumonia.  A mortality summary from his 
final hospitalization shows that he had been admitted one day 
prior to his death with complaints of a twelve-day history of 
yellowish phlegm associated with fever, moderate to high 
grade, body malaise, and anorexia.  Physical examination at 
admission showed him to be nonresponsive to verbal stimuli 
with shallow breathing.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the appellant's claim.  As noted above, the veteran's 
death certificate establishes that his death was caused by 
septic shock with the antecedent cause of pneumonia.  There 
is no contradictory medical evidence of record regarding the 
cause of the veteran's death.  Furthermore, there is no 
medical evidence demonstrating that the veteran's pneumonia 
and/or septic shock were related to his military service.  
The veteran's service medical records are negative for any 
indication of the veteran having experienced such problems 
during service, and the report of his separation examination 
reveals that his lungs and chest were found to be normal at 
that time.

As noted above, the private medical records associated with 
the claims folder show that the veteran was treated for 
pulmonary tuberculosis and hypertension in 1990 and 1991.  
However, there is no medical evidence of record suggesting a 
relationship between these disabilities and the veteran's 
military service.  The veteran's service medical records are 
negative for any indication that either tuberculosis or 
hypertension developed in service, and, as noted above, the 
report of his separation examination reveals that his lungs 
were found to be normal at that time.

As noted above, during his life, the veteran filed claims of 
entitlement to service connection for rheumatic heart disease 
and a urinary condition.  The Board notes, however, that 
there is no medical evidence of record showing that the 
veteran has been diagnosed with these disabilities and no 
medical evidence suggesting that they were related to his 
military service.  There is also no medical evidence 
suggesting that these disabilities caused or contributed to 
his death.

Although the appellant may believe that a service-connected 
disability caused or contributed to the veteran's death, she 
is not considered qualified to render medical opinions 
regarding diagnoses or the etiology of medical disorders, and 
her opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Similarly, although the 
veteran was competent to describe the symptoms he experienced 
in service, as a layperson, he was not considered competent 
to render a medical opinion regarding diagnoses, such as 
pulmonary tuberculosis and ischemic heart disease.

The Board notes that it has considered the possibility of 
obtaining an additional medical opinion that specifically 
addresses the issue of whether the veteran's pulmonary 
tuberculosis was related to his military service, and the 
degree to which that disability contributed to his death.  
However, as discussed in detail above, there is no indication 
in his medical records that the veteran experienced any 
symptomatology of pulmonary tuberculosis prior to 1990.  In 
light of this record, the Board believes that any opinion 
obtained regarding a relationship between this disability and 
the veteran's military service would be based on sheer 
speculation.  The Court has held that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and 
would be of no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case to obtain such an opinion is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. 
App. at 430.

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's death was not caused 
by a disability incurred in or aggravated by service.  Thus, 
the benefit sought on appeal, service connection for the 
cause of the veteran's death, must be denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



